UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JUAN R. MOSQUERO,
Petitioner, MEMORANDUM & ORDER

16-CV-6469 (MKB) (TAM)
Vv.

HAROLD H. GRAHAM,

Respondent.

 

MARGO K. BRODIE, United States District Judge:

Petitioner Juan Mosquero, proceeding pro se, filed the above-captioned action for a writ
of habeas corpus pursuant to 28 U.S.C. § 2254(d),! alleging that he was being held in state
custody in violation of his federal constitutional rights. (Am. Pet. 58). Petitioner’s claims arise
from a judgment of conviction following a jury trial in New York Supreme Court, Queens
County, for commission of a course of sexual conduct against a child in the first degree in
violation of New York Penal Law (“N.Y.P.L.”) § 130.75(1)(b), and commission of a criminal
sexual act in the first degree in violation of N.Y.P.L. § 130.50(4). (Am. Pet. 1.) On May 19,
2012, Petitioner was sentenced to thirty-five years’ imprisonment, followed by five years of
supervised release. (/d.) Petitioner alleges that: (1) his due process rights were violated by the
prosecutor being permitted to question Petitioner’s character witness about uncharged instances
of sexual abuse, (id. at 5), and the prosecutor’s “relentless[] appeal[] to the jur[ies’] emotions”

during opening and closing remarks, (id. at 7); (2) he was denied his constitutional right to

 

' Petitioner filed a petition for habeas corpus pursuant to 28 U.S.C. § 2254 on November
17, 2016, (Pet., Docket Entry No. 1), and an amended petition on December 16, 2016, (Am. Pet.,
Docket Entry No. 6).
appear before the grand jury and to be present at all material stages of the trial, (id. at 7, 32-34),
(3) he received ineffective assistance of counsel, (id. at 7); (4) he was denied an impartial jury as
six members of the jury “had police or government famil[y] members” and were therefore biased
in favor of the police, (id.); (5) both defense counsel and the prosecution were aware that the
prosecution’s witnesses had attempted to drop the charges, but were threatened with perjury and
prison, (id.); (6) he was denied his constitutional right to a speedy trial, (id. at 9); (7) the
prosecution withheld exculpatory evidence in violation of his rights under Brady v. Maryland,
373 U.S. 83 (1963), (id.); (8) his conviction was obtained in violation of his rights under the
Fifth Amendment against self-incrimination and double jeopardy, (id. at 9-19); and (9) he was
subject to false arrest and malicious prosecution by United States Citizenship and Immigration
Services and the New York City Police Department, (id. at 21-31).

On July 14, 2021, in response to a request for a status report issued by Magistrate Judge
Taryn A. Merkl, (Status Report Order dated July 13, 2021), Respondent notified the Court that
Petitioner is deceased, (see Letter dated July 14, 2021, Docket Entry No. 49).

Accordingly, because Petitioner is no longer in custody as required by 28 U.S.C.
§ 2241(c), and there is no relief that may be granted to him, the Court dismisses the petition as
moot. See Grant v. Gonyea, No. 18-CV-7720, 2021 WL 1422811, at *2 (S.D.N.Y. Mar. 8, 2021)
(dismissing the petition because the petitioner’s “death necessarily means that he is no longer ‘in
custody.’” (quoting 28 U.S.C. § 2254(a))); Hoppe v. Griffin, No. 17-CV-00170, 2019 WL
227388, at *4 (N.D.N.Y. Jan. 16, 2019) (finding that the petition was rendered moot “[b]ecause
[the petitioner’s] death necessarily means that there is no relief that the [c]ourt can grant to him”
(citing Calderon v. Moore, 518 U.S. 149, 150 (1996))); Zaker v. Artus, No. 04-CV-886, 2007

WL 1521621, at *1 (W.D.N.Y. May 22, 2007) (same) (citing Calderon, 518 U.S. at 150); accord
Case 1:16-cv-06469-MKB-TAM Document 50 Filed 07/21/21 Page 3 of 3 PagelD #: 4909

Keitel v. Mazurkiewicz, 729 F.3d 278, 280 (3d Cir. 2013) (dismissing as moot habeas petition
because petitioner died after submission of the case for decision).

The Court also denies a certificate of appealability as to all claims. 28 U.S.C. § 2253(c);
Banks v. Dretke, 540 U.S. 668, 705 (2004) (“To obtain a certificate of appealability, a prisoner
must ‘demonstrat[e] that jurists of reason could disagree with the district court’s resolution of his
constitutional claims or that jurists could conclude the issues presented are adequate to deserve

999

encouragement to proceed further.’” (alteration in original) (quoting Miller-El v. Cockrell, 537
U.S. 322, 327 (2003))).
The Clerk of Court is respectfully directed to close this case.

Dated: July 21, 2021
Brooklyn, New York

SO ORDERED:
s/ MKB

MARGO K. BRODIE
United States District Judge

 
